I am honoured 
to deliver this statement on behalf of Prime Minister 
Peter O’Neill and the people of Papua New Guinea. I 
also wish to congratulate you, Sir, on your election as 
President of the General Assembly. We welcome your 
overarching theme of “The post-2015 development 
agenda: setting the stage”, advocating a solid global 
foundation for a results-oriented partnership that is 
people-centred and inclusive in our common pursuit of 
sustainable development. Papua New Guinea pledges 
its support to you as you take on that important task. 
We acknowledge the contributions of your predecessor 
and wish him well in his future endeavours.

I take this opportunity to address the Assembly 
on the state of our economy, highlight the challenges 
before us and put forward the policies and development 
plans of my Government.

Papua New Guinea continues to be a vibrant and 
thriving democracy. However, as experienced by other 
developing nations, the road has not been easy in 
terms of the political, economic and social challenges 
that have confronted us domestically and globally. In 
the past, our development efforts have been littered 
with missed economic opportunities. My Government 
is therefore determined to reset the development and 
wealth-creation direction for our nation.

We have set a transformative agenda for our 
country and people under our long-term Papua New 
Guinea Vision 2050 policy framework and five-year 



medium-term development plan. We are determined to 
achieve those development plans, as they continue to 
reinforce our work aimed at achieving the Millennium 
Development Goals and making progress on the post-
2015 development agenda.

Our economy continues to record unprecedented 
growth levels, which can be attributed to a stable 
Government with responsible and sound monetary 
and fiscal policies. Such positive economic growth 
complements the Government’s long-term development 
policies aimed at stimulating the economy and 
achieving our development aspirations. Strategies to 
strengthen economic growth include reinvesting in key 
enablers, such as infrastructure, health and education, 
so as to maximize opportunities and improve the lives 
of our citizens.

My Government is harnessing that positive 
economic growth to address and improve our social 
indicators, including low literacy levels and high 
maternal and infant mortality rates. We have also 
embarked on a major strengthening of law-and-order 
enforcement infrastructure. This year, 50 per cent of 
our budget has been allocated to education and basic 
health care, law-and-order enforcement, and critical 
infrastructure improvement.

My Government is committed to a public-private 
partnership model as an important catalyst for national 
development. We are also committed to strengthening 
existing programmes and networks with the private 
sector, churches, donor agencies and non-governmental 
organizations through cooperative and mutually 
beneficial arrangements.

We are equally committed to investing in provincial 
and local-level government so as to improve service 
delivery for the majority of our population living in 
rural areas. We firmly believe that such partnerships 
will create an enabling environment and empower our 
people to take ownership of their lives and be proactive 
in nation-building.

My Government has also embarked on investor-
friendly policies, supported by public-private 
partnerships and prudent economic management, so 
as to promote growth in key non-mining sectors. In 
that connection, my Government is reviewing taxation 
policies with a view to providing incentives and 
concessions and encouraging strategic investments in 
areas that are critical to driving our economic growth. 
Exporting our raw materials is not an option. We 
therefore encourage downstream processing through 
genuinely joint ventures and other acceptable economic 
cooperation.

My Government is committed to strengthening 
governance at all levels by combating corruption. We 
have adopted the principle of zero tolerance. To that end, 
the Government has adopted a national anti-corruption 
strategy and established an independent task force with 
powers to investigate and prosecute. An independent 
commission against corruption will be established to 
enhance the implementation of the United Nations 
Convention against Corruption.

Given the importance of cross-border security 
and related issues, a national security policy is in the 
final stages of completion. The focus of that policy is 
on dealing with national security issues as contained 
in pillar 4 of the Vision 2050 policy framework. In line 
with our national security policy, we are committed to 
rebuilding our disciplinary forces and institutions as 
well as continuing our participation in United Nations 
peacekeeping operations.

My Government is committed to addressing some 
of my country’s unflattering international human 
development indices, including those regarding 
human rights issues. We recognize our development 
challenges, including gender-based violence, sorcery-
related deaths, access to social services and the low 
level of representation of our women in the public and 
private sectors. In our assessment, many of those human 
rights and human development reports are exaggerated 
and insensitive, with scant attention paid to the positive 
efforts by the Government to promote and protect basic 
rights for all our citizens. Over the past six months, 
my Government has enacted the Family Protection 
Law and repealed the Sorcery Act of 1971, effectively 
making domestic and sorcery-related violence criminal 
offences.

I am pleased to announce that my Government has 
ratified the Convention on the Rights of Persons with 
Disabilities. The instrument of ratification has been 
deposited with the United Nations at this session.

In recent months, there have been many reports 
about Papua New Guinea’s bilateral agreement with 
Australia on the regional resettlement arrangement for 
asylum-seekers. Papua New Guinea, as a State party 
to the 1951 United Nations Convention Relating to the 
Status of Refugees and its 1967 Protocol, recognizes 
the importance of addressing that international 



humanitarian issue. Our two Governments are jointly 
working on the issue and call upon the international 
community to support our efforts. Furthermore, we call 
upon like-minded Member States and other stakeholders 
to assist our efforts to address the root causes of the 
displacement and dislocation of people, as well as to 
combat human trafficking and people smuggling.

As an emerging economy in the Pacific region, 
Papua New Guinea will enhance its level of engagement 
on issues of mutual concern, both within the region and 
globally. In the spirit of friendship and neighbourly 
South-South cooperation, we are committed to sharing 
the benefits of our natural resources development with 
our Pacific island neighbours. We have embarked on 
that path by providing development assistance to our 
neighbours, including the Solomon Islands, Fiji, Tuvalu, 
Marshall Islands, Tonga and Samoa.

Through the Melanesian Spearhead Group, we 
are forging dynamic and strong bonds in areas that 
include trade and investment, education and training, 
judicial support, sporting and cultural exchanges and 
visa arrangements to facilitate the movement of skilled 
persons. To further consolidate such very important 
partnerships at the regional level, we are collectively 
reviewing the relevance of the Pacific plan in relation 
to regional integration. Papua New Guinea is playing a 
leading role in that review exercise.

Papua New Guinea supports the outcome document 
of the United Nations Conference on Sustainable 
Development (Rio+20), entitled “The future we want” 
(resolution 66/288, annex), as the basis for the post-
2015 development agenda. That agenda addresses 
balanced human development, including issues relating 
to eradicating extreme poverty and improving living 
standards for humanity. We also support inclusive 
economic growth, while preserving the environment 
for future generations. We welcome the work of the 
High-Level Panel of Eminent Persons on the Post-2015 
Development Agenda and the creation of the High-
Level Political Forum on Sustainable Development, 
which succeeded the Commission on Sustainable 
Development. Both serve as a good starting point for 
driving the agenda forward.

Papua New Guinea and the Pacific small island 
developing States call on the international community 
to support the inclusion of the oceans as a stand-alone 
sustainable development goal. We are now in the initial 
stages of preparing a sustainable development policy 
and strategy for our country, which is to complement 
our long-term Vision 2050 policy framework. We 
welcome support from the international community to 
enhance that work. 

Papua New Guinea is pleased to note that the 
sustainable development issues of small island 
developing States are a priority on the General 
Assembly agenda, further reaffirming the importance 
of the Rio+20 outcome document and the relevant 
General Assembly resolutions. Your two visits this year 
to our Pacific region, Mr. President, underscore your 
commitment to small island developing States, for which 
we applaud you. We look forward to the strengthening 
of that important work during your presidency.

As the global community prepares for the third 
International Conference on Small Island Developing 
States in September 2014 in Apia, Papua New Guinea 
reiterates the call for small island developing States to 
remain a special case for sustainable development. The 
adverse impacts of climate change continue to be of 
serious concern to the global community, but especially 
for small island developing States. While contributing 
the least to that threat, small island countries are not 
only suffering the most from the serious impacts of 
climate change but also run the risk of being submerged 
by rising sea levels.

We support the Majuro Declaration for Climate 
Leadership, recently adopted by Pacific Island Forum 
leaders. We therefore reiterate the challenge to the 
international community to accept its responsibilities 
and its leadership role. We also urge the international 
community to renew its political commitment to 
prioritize the sustainable development issues of small 
island developing States in the post-2015 development 
agenda. As part of our continued efforts, I am pleased 
to note that Papua New Guinea has now become a 
member of the Governing Council of the Global Green 
Growth Institute.

Papua New Guinea agrees that the Millennium 
Development Goals (MDGs), despite their 
shortcomings, have galvanized the international 
community’s development efforts to shape the post-
2015 development agenda. We agree with the view 
expressed in the Secretary-General’s 2013 annual report 
on the work of the Organization (A/68/1) that we should 
remain focused and redouble our efforts to consolidate 
the implementation of the Millennium Development 
Goals for improved outcomes. We also welcome the 



outcomes of the recently concluded high-level special 
events on the MDGs and on disability and development 
during the sixty-eighth session.

Papua New Guinea is unlikely to achieve most of 
the MDGs by 2015. However, my Government remains 
committed to implementing the goals beyond 2015. 
We have tailored our Millennium Development Goals 
targets and indicators in accordance with our 2011 to 
2015 medium-term development plan and the Vision 
2050 policy framework. We are making progress in 
the areas of universal primary education enrolment, 
poverty reduction, reduced infant and maternal 
mortality rates, combating HIV/AIDS, tuberculosis and 
other health issues and strengthening gender equality 
and empowerment.

Papua New Guinea expresses its appreciation for 
the support it has received from United Nations agencies 
and other development partners complementing 
our efforts to accelerate the implementation of the 
Millennium Development Goals.

I am pleased to report on the continued progress 
in the implementation of the Bougainville Peace 
Agreement and the successful scaling down of the 
Regional Assistance Mission to the Solomon Islands. 
We thank the United Nations, regional partners and the 
international community for their continued assistance 
in both instances.

On international peace and security issues, Papua 
New Guinea remains concerned about conflicts and 
tensions in various regions of the world, including in 
the Middle East, North Africa, the Korean peninsula 
and the South China Sea. We urge all parties involved 
to defuse the situation through peaceful dialogue.

We join the international community in condemning 
the use of chemical weapons in Syria and urge full 
compliance with the provisions of the Chemical 
Weapons Convention. We therefore commend the 
Security Council for adopting resolution 2118 (2013) 
with a view to dismantling and eradicating Syria’s 
chemical-weapons programme.

Since October 2011, Papua New Guinea has 
been contributing to United Nations peacekeeping 
operations in the Sudan and South Sudan. Earlier this 
year, we became the 148th State Member of the United 
Nations to join the Special Committee on Peacekeeping 
Operations. We are now looking at expanding and 
increasing our troop contributions. We also pay tribute 
to the United Nations peacekeepers serving around the 
world, often in very trying conditions, and especially 
those who have made the ultimate sacrifice with their 
lives.

We express our concern over the lack of progress 
on disarmament and nuclear non-proliferation. As a 
strong supporter of a nuclear-free world, Papua New 
Guinea calls on the United Nations and the international 
community to address that serious lack of progress. We 
also need to revitalize United Nations disarmament 
work so as to foster international peace and security. 
Papua New Guinea welcomes the adoption of the Arms 
Trade Treaty, which will regulate the trade and transfer 
of conventional arms, including small arms and light 
weapons.

Finally, Papua New Guinea welcomes the leadership 
of the Secretary-General in reforming the United 
Nations system. We encourage robust and constructive 
reforms in the context of the growing budgetary 
constraints faced by the United Nations in recent years. 
A lean, effective and responsive United Nations is 
imperative so that it can better deliver on its mandate. 
We also call for the Security Council to be reformed in 
order to reflect today’s geopolitical realities.
